                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION

JEREMIAH RYAN HILL,                           )
     Plaintiff,                               )          Civil Action No. 7:19-cv-00026
                                              )
v.                                            )
                                              )          By: Elizabeth K. Dillon
HYATT BROWNING SHIRKEY, et al.,               )              United States District Judge
    Defendants.                               )

                                  MEMORANDUM OPINION

       Plaintiff Jeremiah Ryan Hill, a former federal inmate proceeding pro se, filed this civil

rights action pursuant to 42 U.S.C. § 1983. After the court became aware that Hill had been

released from incarceration, the court directed plaintiff to respond with the full filing fee within

ten days. The court’s order warned Hill that failure to respond to the court’s order would result

in immediate dismissal of the action without prejudice. Hill timely sought a motion for

extension, which the court granted, giving him until October 25, 2019, to pay the filing fee or to

submit an application to proceed in forma pauperis. The day after that order was entered, and

presumably before he received the oral order, Hill filed a letter asking to pay the filing fee

“within a couple of weeks” (Dkt. No. 19), which relief was already granted by the order.

       Thereafter, Hill did not timely respond to the order, and he has not paid the filing fee or

requested leave to proceed in forma pauperis. Therefore, this action will be dismissed without

prejudice for failure to prosecute.

       An appropriate order will be entered.

       Entered: October 31, 2019.

                                                  /s/ Elizabeth K. Dillon
                                                  Elizabeth K. Dillon
                                                  United States District Judge
